DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings filed on 5/4/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 5/6/2021 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Nah et al. (US 2012/0252168) in view of Gupta et al. (2012/0145442).

    PNG
    media_image1.png
    146
    338
    media_image1.png
    Greyscale

Regarding claim 1, Nah discloses:
A semiconductor package comprising: 
a first substrate (1310, ¶0094) having a first electrode pad (1308 , ¶0094) and a first protective layer (1312, ¶0094) in which a cavity (¶0074) is formed;
a second substrate (1302, ¶0096) facing the first substrate (1310) and having a second bump pad (CU PEDESTAL); and 
a bump structure (1320, ¶0095) in contact with the first electrode pad (1308)  and the second bump pad (CU PEDESTAL), wherein the first electrode pad has a trapezoidal shape.
Nah does not disclose “a first bump pad arranged in the cavity and connected to the first electrode pad” and “a bump structure in contact with the first bump pad and the second bump pad, wherein the first electrode pad has a trapezoidal shape, and wherein the first bump pad has a flat upper portion and an inclined side portion extending along a side surface of the first electrode pad”. 

    PNG
    media_image2.png
    284
    414
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    394
    media_image3.png
    Greyscale

In a similar device, however, Gupta discloses a semiconductor package comprising a first substrate (16, ¶0028) having a first electrode pad (56, ¶0029), a first bump pad (88, 488, ¶0043, Figure 11) and connected to the first electrode pad (56), a second substrate (18, ¶0026) facing the first substrate and having a second bump pad (64, ¶0030); and a bump structure (70, ¶0031) in contact with the first bump pad (88/488) and the second bump pad (64), wherein the first electrode pad (56) has a trapezoidal shape, and wherein the first bump pad (88/488) has a flat upper portion and an inclined side portion extending along a side surface of the first electrode pad.
Gupta discloses that a device as taught ensures a reliable interconnection (¶0043).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Nah, including providing “a first bump pad arranged in the cavity and connected to the first electrode pad” and “a bump structure in contact with the first bump pad and the second bump pad, wherein the first electrode pad has a trapezoidal shape, and wherein the first bump pad has a flat upper portion and an inclined side portion extending along a side surface of the first electrode pad” in order to ensure a reliable connection as taught by Gupta.
Regarding claim 2, the modification of Gupta further discloses:
wherein the first bump pad (88) conformally surrounds the first electrode pad (56).
Regarding claim 3, the modification of Gupta further discloses:
wherein, in the first bump pad (88) , an angle formed by the upper portion and the inclined side portion is greater than about 90° and less than about 180°.  
Regarding claim 4, the modification of Gupta further discloses:
wherein a lowermost end of the first bump pad (88) is in contact with what would be a bottom surface of the cavity of Nah.
Regarding claim 5, the modification of Gupta further discloses:
wherein the lowermost end of the first bump pad (88) is at the same level as a lower surface of the first electrode pad of Nah.  
Regarding claim 6, the modification of Gupta further discloses:
wherein a lowermost end of the first bump pad (88) extends along what would be a bottom surface of the cavity of Nah.
Regarding claim 7, Nah in view of Gupta does not disclose “wherein a horizontal width of the first bump pad is greater than a horizontal width of the second bump pad”.  However,  it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case the devoice of Nah in view of Gupta would not cease to perform as expected if modified to meet the claimed dimensions.  Therefore the claimed limitations are considered met.
Regarding claim 8, the modification of Gupta further discloses:
wherein an upper surface of the bump structure (70) is flat along the second bump pad (64), and 19Attorney Docket No. SAM-58275 wherein a lower surface of the bump structure is at least partially inclined along the first bump pad (88).
Regarding claim 9, Gupta further discloses:
wherein the lower surface of the bump structure (70) covers the upper portion and at least a portion of the inclined side portion of the first bump pad (56).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art does not disclose “a first through electrode penetrating the first substrate; and a second through electrode penetrating the second substrate, wherein a surface on which the first bump pad is formed is an inactive surface of the first substrate, and wherein a surface on which the second bump pad is formed is an active surface of the second substrate” in combination with the remaining claimed features.
Claims 11-20 are allowed.
Regarding claim 11, the prior art does not disclose “a first substrate having a first surface, a first through electrode protruding toward the first surface, and a first protective layer having a cavity formed toward the first surface; a first bump pad arranged in the cavity and connected to the first through electrode” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “a first substrate having a redistribution layer formed on an inactive surface, a first trapezoidal electrode pad connected to the redistribution layer, and a first protective layer having a cavity; a first bump pad arranged in the cavity and covering both upper and side surfaces of the first trapezoidal electrode pad” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899